Citation Nr: 1110523	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-18 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability as secondary to service-connected post operative residuals, injury of the right patella with traumatic arthritis.

2.  Entitlement to an increased rating for post operative residuals, injury of the right patella with traumatic arthritis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and D. S.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to May 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2009, the Veteran testified before the undersigned at a Travel Board hearing.

In a May 2010 decision, the Board granted service connection for left and right shoulder disabilities and remanded the issues of secondary service connection for a left knee disability and entitlement to an increased rating for post operative residuals, injury of the right patella with traumatic arthritis.  

In an August 2010 rating decision, the RO implemented the Board's decision, granting service connection for the shoulder disabilities, and assigned a 10 percent rating for each, effective March 2006.  


FINDINGS OF FACT

1.  The Veteran's left knee osteoarthritis is etiologically related to his service-connected right knee disability.

2.  The Veteran's post operative residuals, injury of the right patella with traumatic arthritis, results in painful and limited extension, but not limited or functionally limited to 20 degrees or more.  

3.  The Veteran post operative residuals, injury of the right patella with traumatic arthritis, results in mild instability.  

4.  The Veteran's Veteran post operative residuals, injury of the right patella, results in a superficial and painful scar.  


CONCLUSIONS OF LAW

1.  Left knee osteoarthritis is proximately due to, the result of, service-connected right knee disability.  38 C.F.R. § 3.310(a) (2006).  

2.  The criteria for a rating in excess of 20 percent for post operative residuals, injury of the right patella with traumatic arthritis, based on limitation of extension are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5261 (2010).

3.  The criteria for a separate 10 percent rating for post operative residuals, injury of the right patella with traumatic arthritis, based mild instability are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2010).

4.  The criteria for a separate 10 percent rating for a painful post operative residuals, injury of the right patella with traumatic arthritis, based on a painful scar are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4118, Diagnostic Code 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The claim of secondary service connection for left knee disability is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

With respect to the Veteran's increased rating claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A VCAA letter dated in March 2006 fully satisfied the duty to notify provisions, as set forth above.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Board notes that, in an October 2008 letter, the Veteran was informed of the diagnostic codes that his disability may be rated under, and was notified that he may submit evidence regarding the impact of his disability on his employment and daily life.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined in June 2010.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination report in June 2010 is thorough and supported by the record.  The examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examination in this case is adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.

As noted above, the Board remanded this case in May 2010.  The VA examination requested by the Board in that remand was conducted in June 2010.  Thus, the development requested in the remand has been accomplished.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).



Service Connection for a Left Knee Disorder

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) (2010)).

Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  This analysis is not correct.  Rather, the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 7, 2006).  

A review of the regulatory comments make clear that, ultimately, it is the Veteran's responsibility to support his or her claim by providing evidence of the baseline level of severity, and that it is not enough merely that an examiner concludes that there is "aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and these restrictions appear to have no basis in the Allen decision itself.  

However, in this case, the Veteran's claim was filed prior to the effective date of the revised regulation (October 10, 2006).  As such, the Board finds that the prior version of the regulation is more advantageous to the Veteran and should be applied.  When a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) competent evidence of a current disability; (2) a service-connected disability; and (3) competent evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In February 2006, the claim of secondary service connection was received.  That same month, the Veteran was seen for a medial meniscal tear of the right knee.  In the history portion of the evaluation, the Veteran related that he had suffered occasional falls due to his knee pain.

In July 2006, the Veteran was afforded a VA examination.  At that time, he related that he walked with a gait which favored his left knee, due to the service-connected right knee disability.  He indicated that he suffered from buckling of the knees and had fallen three years before.  X-rays revealed osteoarthritis of both knees.  The examiner provided an opinion that the Veteran's left knee disability was not due to or aggravated by the right knee disability.  The examiner felt that the left knee disability was due to the aging process.  However, the examiner indicated that the Veteran had not suffered any significant falls when the record demonstrated that he had in fact fallen.

Since the record showed that the Veteran had in fact fallen due to right knee instability, and at his Travel Board hearing his witness testified as to his altered gait pattern in which he favored the left knee, the Board remanded this case for a VA examination and opinion.  This examination was conducted in June 2010.  The examiner reviewed the claims file and examined the Veteran.  The examiner initially indicated that this inquiries posed could not be answered without resorting to mere speculation.  However, the examiner went on to state that the Veteran's left knee condition was likely due to a number of causative favors including a spastic gait pattern caused by an incomplete spinal cord injury, age related changes, and favoring the right knee.  The examiner felt that each of these factors was equally responsible for the current left knee disability, diagnosed as left knee osteoarthritis.  

In this case, the Veteran is competent to report that his right knee is unstable and resulted in falls.  Moreover, he is credible in that regard as the contemporaneous medical evidence supports his reports of having fallen due to his unstable right knee.  His witness also presented competent and credible testimony that she has observed the altered gait.  The VA examiner in June 2010 provided an opinion that confirmed that the Veteran's altered ambulation due to his right knee disability played a causative role in causing the left knee disability, left knee osteoarthritis 

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as  there are other means by which a physician can become aware of critical medical facts, such as a history of treating a veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  

An opinion based on an inaccurate history has essentially no probative value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  

The Board attaches the most significant probative value to the June 2010 VA opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.)  In reviewing this opinion, the examiner provided a positive opinion regarding secondary service connection.  The prior VA examiner's opinion is of no probative value because an inaccurate factual background was relied upon and indicated.  

Since the VA examiner in June 2010 attributed current left knee disability, diagnosed as left knee osteoarthritis, as being at least partially due to the service-connected right knee disability, the Board finds that secondary service connection is warranted in this case.  

Increased Rating for a Right Knee Disorder

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

In February 2006, the current claim for an increased rating was received.  

A January 2006 magnetic resonance imaging (MRI) revealed an extensive tear of the posterior horn of the medial meniscus extending into the body where there is advanced myxoid degeneration.  There was also some swelling and hypersensitivity of the semimembranosus tendon at the insertion compatible with tendinosis/tendinitis.  A February 2006 private medical report of Bones and Joints Center at Emerson Clinic showed that the Veteran had no ligamentous instability.  He was neurovascularly intact.  He had medial joint line tenderness.  His range of motion was zero to 130 degrees.  The MRI report was referenced.  The assessment was medial meniscus tear of the right knee.  A possible future arthroscopy was mentioned.  

In July 2006, the Veteran was afforded a VA examination.  He reported a history of the right knee buckling and his falling.  He also complained of both sharp and dull pain that was intermittent in nature with associated popping, clicking, and swelling.  The pain was worse with standing for protracted periods of time and walking long distances.  He reported two flare-ups of his right knee over the last year which lasted about 2 weeks.  Physical examination revealed a 10 centimeter medical parapatellar incision which was well-healed and nonadherent to underlying structures.  There was no evidence of ulcerative breakdown or keloid formation.  The Veteran complained of pain along the scar.  There was negative interarticular effusion of the right knee.  Active range of motion revealed a decrease in extension of 10 degrees and flexion to 95 degrees, on both active and passive range of motion.  Cruciate and collateral ligaments were intact without evidence of instability pattern.  The Veteran demonstrated pain to palpation over both the medial and lateral joint line space.  Lachman's, anterior Drawer, and McMurray's testing were negative.  The right knee was neurovascularly intact.  X-rays revealed early tricompartmental osteoarthritis of the right knee.  

In June 2010, an additional VA examination was conducted.  At that time, the Veteran indicated that his right knee was painful and unstable.  He reported stiffness, weakness, and giving way, but no swelling, heat, redness, subluxation, or dislocation.  It was noted that he had retired due to a neck injury.  The Veteran related that his activities were severely limited due to his fear of falling, but he was able to be independent with his activities of daily living.  Physical examination revealed tenderness to palpation at the patellofemoral joint and medial joint lines.  There was crepitus with motion.  The ligaments were intact.  Lachman's and McMurray's tests were negative.  Range of motion testing revealed motion from zero to 110 degrees with pain from 90 to 110 degrees of flexion and at 5 degrees of extension.  Repetitive testing did not reveal additional limitations.  X-rays and examination yielded a diagnosis of traumatic arthritis of the right knee.  

The Veteran has been assigned a 20 percent rating under Diagnostic Code 5010-5261.  Arthritis due to trauma, confirmed by x-ray findings, is rated as degenerative arthritis. 38 C.F.R. § 4.71(a), Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Diagnostic Code 5260 provides for a non-compensable evaluation where flexion is limited to 60 degrees; a 10 percent evaluation where flexion is limited to 45 degrees; a 20 percent evaluation where flexion is limited to 30 degrees; and 30 percent evaluation where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a non-compensable rating is warranted where extension is limited to 5 degrees; a 10 percent evaluation requires extension limited to 10 degrees; a 20 percent evaluation requires extension limited to 15 degrees; a 30 percent evaluation requires extension limited to 20 degrees; a 40 percent evaluation requires extension limited to 30 degrees; and a 50 percent evaluation requires extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A separate rating for limitation of extension and for limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In a precedent opinion, VA's General Counsel concluded that a veteran who has arthritis and instability in his knee may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.

GC has held that if a musculoskeletal disability is rated under a specific diagnostic code that does not involve limitation of motion and another diagnostic code based on limitation of motion may be applicable, the latter diagnostic code must be considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 VAOPGCPREC 9-98 (Aug. 14, 1998). The Board notes that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not specify that a separate rating may only be assigned when there is arthritis and limitation of motion and/or painful motion. Therefore, consideration must be given to whether separate ratings are warranted to reflect disability manifested by instability and subluxation as well as disability manifested by limitation of motion and/or painful motion or limitation of motion and/or painful motion on its own. 

In this case, a 20 percent rating has already been assigned for limitation of extension.  At worst, right knee extension was limited to 10 degrees, which warrants a 10 percent rating.  The Veteran's current a 20 percent evaluation contemplates any pain and additional loss of extension during flareups.  In order for a higher rating of 30 percent to be warranted under DC 5261, extension would have to be limited to 20 degrees.  Even considering DeLuca factors, the Veteran does not have functional limitation of extension to 20 degrees.

With consideration of pain, the Veteran's flexion has been limited to 90 degrees at worst.  This does not meet the criteria for the assignment of even a 0 percent rating under DC 5260.  A separate 10 percent rating for the pain and limitation of function exhibited with flexion of the right knee is not warranted since assigning two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under DCs 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.

With regard to lateral instability and subluxation, the Veteran has credibly reported falling in his past history.  Accordingly, the Board find that a separate 10 percent rating for mild instability is warranted under DC 5257.  A rating in excess of 10 percent is not warranted because during the appeal period all clinical findings revealed no lateral instability or subluxation.  The knee ligaments are intact.  

The Veteran has undergone a meniscectomy, per Diagnostic Code 5259.  However, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  Those considerations were made under Diagnostic Code 5261 and a 20 percent rating has been assigned.  Thus, a separate rating on this basis is not warranted.  

Since the Veteran also has a superficial and painful scar, a separate 10 percent rating under Diagnostic Code 7804 is warranted.  A higher rating is not warranted since he is already rated based on limitation of motion (Diagnostic Code 7805) and his scar is not of sufficient size per Diagnostic Code 7801.  The other codes pertaining to scars are not relevant in this case.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports separate 10 percent ratings for mild instability and a tender scar, but the preponderance of the evidence is against a rating in excess of 20 percent based on limitation of extension.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The rating schedule represent as far as is practicable, the average impairment of earning capacity.   Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b) (2010).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right knee disability (i.e., tender scar, pain, instability, limitation of extension) are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to service connection for a left knee osteoarthritis as secondary to service-connected post operative residuals, injury of the right patella with traumatic arthritis, is granted.

Entitlement to a rating in excess of 20 percent for post operative residuals, injury of the right patella with traumatic arthritis, based on limited extension (DC 5261) is denied.

Entitlement to a separate 10 percent rating for mild instability of the right knee is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent rating for a painful scar of the right knee is granted, subject to the law and regulations governing the payment of monetary benefits.

____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


